                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

VERNON COLEMAN,

           Plaintiff,
                                           Case No. 19-11552
v.                                         Honorable Victoria A. Roberts
                                           Mag. Judge R. Steven Whalen

DETROIT METROPOLITAN AIRPORT,
WAYNE COUNTY METRO AIRPORT PD,
CITY OF DETROIT, WAYNE COUNTY,
JOHN DOE 1 AND JOHN DOE 2,

     Defendants.
_________________________________/

                                   ORDER:
     (1)          GRANTING DEFENDANTS’ MOTION TO DISMISS [ECF 11];

     (2)          DISMISSING AS MOOT PLAINTIFF’S MOTIONS FOR
                  DEFAULT JUDGMENT [ECF 24], DEFAULT SUMMARY
                  JUDGMENT [ECF 25], WRIT OF MANDAMUS [ECF. 27], AND
                  MOTION FOR SANCTIONS [ECF 37]; AND

  (3)    DISMISSING ACTION.
__________________________________________________________

     I.       INTRODUCTION/BACKGROUND
     On July 10, 2018, officers took Vernon Coleman (“Coleman”) into

custody at the Detroit Metropolitan Airport passenger security checkpoint.

     Coleman claims to have been detained for four days in solitary

confinement in his complaint – although his brief in opposition to

                                       1
Defendants’ motion to dismiss states that he had been detained only three

days. Among other things, Coleman alleges he received only a half

sandwich a day while in custody. He claims that Defendants did not allow

him to take a shower and denied him access to hygiene products.

    At the time of his arrest, Coleman was on supervised release after

pleading guilty to conspiracy to possess with the intent to distribute at least

five kilograms of a mixture and substance containing cocaine. (United

States v. Coleman, No. 1:07-CR-233 (N.D. Ga. Jan. 25, 2019) (ECF 804)).

The court sentenced him on January 26, 2011 in the United States District

Court for the Northern District of Georgia to 87 months in prison followed by

5 years supervised release.

    As a direct result of these airport events on July 10,2018, the Northern

District of Georgia revoked Coleman’s supervised release and sentenced

him to 24 months incarceration.1 Coleman is a federal inmate incarcerated

at the Federal Correctional Institution in Jesup, Georgia. It does not appear

that Coleman faced any state charges following events of July 10, 2018.

    Before the Court is Coleman’s pro se civil rights complaint alleging

Defendants violated his First (denial of access to courts), Fifth and



1
  See United States v. Coleman, No. 1:07-CR-233 (N.D. Ga. Jan. 25, 2019). Public records and
government documents, including those available from reliable sources on the Internet, are subject to
judicial notice. See Daniel v. Hagel, 17 F. Supp. 3d 680, 681, n. 1 (E.D. Mich. 2014).

                                                    2
Fourteenth (loss of liberty without due process), Eighth (cruel and unusual

punishment), and Sixth (inability to defend himself) Amendment rights.

   Defendants filed this motion to dismiss. The Court grants it. Coleman’s

complaint is Dismissed With Prejudice for failing to state a claim upon

which relief can be granted.

   II.     STANDARD OF REVIEW

         A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). A motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) tests a complaint’s legal sufficiency.

The federal rules require that a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The purpose of this rule is to “give the defendant fair notice

of what the … claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting Conley v. Gibson, 335

U.S. 41, 47 (1957).

         Indeed, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible

where the facts allow the Court to infer that the defendant is liable for the
                                         3
misconduct alleged. Id. This requires more than “bare assertions of legal

conclusions”; a plaintiff must provide the “grounds” of his or her “entitlement

to relief.” League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523,

527 (6th Cir. 2007); Twombly, 550 U.S. at 555 (while detailed factual

allegations are not required, a pleading must offer more than “labels and

conclusions” or “a formulaic recitation of the elements of the cause of

action”). Ultimately, the question is “‘not whether [the plaintiff] will ultimately

prevail’ . . . but whether [the] complaint [is] sufficient to cross the federal

court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 529-30 (2011) (citations

omitted).

      In deciding a motion under Rule 12(b)(6), the Court must construe the

complaint in the light most favorable to the plaintiff, accept as true all well-

pled factual allegations, and draw all reasonable inferences in favor of the

plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008).    The Court “may consider the Complaint and any exhibits

attached thereto, public records, items appearing in the record of the case

and exhibits attached to defendant’s motion to dismiss so long as they are

referred to in the Complaint and are central to the claims.” Id.




                                         4
   III.   ANALYSIS

          A. Heck Bars Some Of Coleman’s Claims

   Defendants contend that Coleman’s First (denial of access to courts),

Fifth and Fourteenth (loss of liberty without due process), and Sixth (access

to lawyer to defend against charges) Amendment claims are barred

by Heck because Coleman seeks money damages that call into question a

conviction or sentence. Since Coleman says he sought counsel to defend

against charges, presumably he challenges the revocation of his

supervised release since he faced no other charges.

   Coleman seeks injunctive, punitive, and monetary relief for alleged

violations of constitutional rights related to his conviction. The Heck Court

held that “in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a

§1983 plaintiff must prove that the conviction or sentence has been

[overturned].” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

   Coleman does not allege that either his conviction or sentence has been

overturned or determined to be invalid. His complaint alleges that

conditions surrounding his detention “violated his constitutional rights.”



                                       5
   To the extent Coleman’s complaint challenges the fact or duration of his

incarceration, it must be dismissed. Adams v. Morris, 90 F. App’x 856, 858

(6th Cir. 2004) (dismissal appropriate where § 1983 action seeks equitable

relief and challenges fact or duration of confinement).

   Under Heck, a state prisoner may not file a §1983 suit for damages or

equitable relief if a ruling on his claims would render a conviction or

sentence invalid, until and unless the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid

by a state tribunal, or called into question by a federal court's issuance of a

writ of habeas corpus. Id. at 486-87; Wilkinson v. Dotson, 544 U.S. 74, 81-

82 (2005) (“[A] state prisoner's § 1983 action is barred (absent prior

invalidation)—regardless of the relief sought (damages, injunctive,

equitable relief, etc.) and the target of the prisoner's suit—if success in that

action would necessarily demonstrate the invalidity of confinement or its

duration.”). Coleman does not state that his sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state

tribunal, or called into question by a federal court's issuance of a writ of

habeas corpus. His claims are barred by Heck.

   Because Coleman is challenging the fact or duration of his confinement,

his challenge should have been brought as a petition for habeas corpus.


                                       6
See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (the essence of

habeas corpus is an attack by a person in custody upon the legality of that

custody and the traditional function of the writ is to secure release from

illegal custody); Moore v. Pemberton, 110 F.3d 22, 23-24 (7th Cir. 1997)

(reasons for not construing a § 1983 action as one seeking habeas relief

include (1) potential application of Heck v. Humphrey, 512 U.S. 477 (1994),

(2) differing defendants, (3) differing standards of § 1915(a)(3) and §

2253(c), (4) differing fee requirements, and (5) potential application of

second or successive petition doctrine or three-strike rules of § 1915(g)).

   Coleman cannot file claims that would undermine the validity of the

court’s order revoking his supervised release. With the exception of

Coleman’s Eighth Amendment claim, his claims are barred by Heck.

         B. Coleman Fails to State Claims For Which Relief Can Be

            Granted

      Coleman must provide “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do” in

pleading a violation of his constitutional rights. Assoc. of Cleveland Fire

Fighters, 502 F.3d at 548 (citing Twombly, 127 S.Ct. at 1964-65). Prisoners

are not entitled to relief on conclusory or speculative claims. See Rodgers

v. Hawley, 14 Fed.Appx. 403, 409 (6th Cir. 2001).
                                       7
      Coleman’s complaint does not identify how defendants allegedly

violated his constitutional rights; his conclusory and ambiguous allegations

are insufficient to state cognizable claims.

            1. Coleman’s First Amendment Claim – That Defendants

               Denied Him Access To the Courts – Is Without Merit

   Coleman fails to allege a plausible claim that Defendants denied him

access to the courts. See Lewis v. Casey, 518 U.S. 343, 352-353 (1996). In

his complaint, Coleman states only that Defendants denied him “access to

courts.” This is entirely conclusory.

   The constitutional right to access the courts inquires into whether the

state “provides th[e] prisoner with either the legal tools necessary

to defend himself ... or the assistance of legally-trained personnel.” Holt v.

Pitts, 702 F.2d 639, 640 (6th Cir.1983) (citing Moniz v. Cox, 512 F. App'x

495, 498 (6th Cir. 2013). A prisoner’s constitutional right of access to the

courts “extends to direct appeals, habeas corpus applications, and civil

rights claims only.” Thaddeus-X v. Blatter, 175 F. 3d 378, 391 (6th Cir.

1999).

   Coleman does not allege that Defendants hindered his pursuit of a direct

criminal appeal, a petition for writ of habeas corpus, or a civil rights action

to vindicate his basic constitutional rights. Smith v. Campbell, 113
                                        8
Fed.Appx. 85, 87 (6th Cir. 2004). It is not clear from the face of the

complaint or Coleman’s responsive pleadings, what constitutional violation

his complaint is concerned with.

   Even if Coleman alleged interference with access to the courts, he does

not demonstrate an “actual injury,” nor allege that a state actor intentionally

interfered with the pursuit of his legal claim. Thaddeus-X v. Blatter, 175

F.3d 378, 394 (6th Cir.1999) (en banc). Examples of actual prejudice

include having a case dismissed, being unable to file a complaint, and

missing a court-imposed deadline. Holt v. Pitts, 702 F.2d 639, 640 (6th Cir.

1983). Coleman does not state how Defendants’ actions directly affected

his ability to bring a claim before any court. Nor does he specify the nature

of legal action that he claims Defendants impeded by allegedly denying him

access to the court.

   Coleman fails to sufficiently plead this cause of action.

            2. Defendants Did Not Deny Coleman Due Process Under

               the 5th and 14th Amendment

      Coleman asserts Defendants denied him “liberty without due process”

and violated his Fourteenth and Fifth Amendments. However, he fails to

allege a cognizable claim for deprivation of liberty.



                                       9
      “The Fourteenth Amendment's Due Process Clause restricts the

activities of the states and their instrumentalities; whereas the Fifth

Amendment's Due Process Clause restricts only the actions of the federal

government. See generally Sturgell v. Creasy, 640 F.2d 843, 850 (6th

Cir.1981); Walker v. Hughes, 558 F.2d 1247, 1257 (6th Cir.1977).” Scott v.

Clay County, Tenn. 205 F.3d 867, 873 (6th Cir.2000). Coleman does not

allege any claims against federal officers. Therefore, Plaintiff's Fifth

Amendment Due Process Clause is dismissed. Id.

      To state a claim alleging the violation of a liberty interest, Coleman

must state that he has a protected liberty interest. See Kentucky Dep't of

Corrections v. Thompson, 490 U.S. 454, 460, 109 S.Ct. 1904, 104 L.Ed.2d

506 (1989). The Due Process Clause is aimed at protecting no more than

“the most basic liberty interests in prisoners,” Hewitt v. Helms, 459 U.S.

460, 467, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983), and it will not protect

against “every change in the conditions of confinement having a substantial

adverse impact” on inmates. Sandin v. Conner, 515 U.S. 472, 478, 115

S.Ct. 2293, 132 L.Ed.2d 418 (1995).

      Due process rights are narrowly drawn. Taking Coleman’s allegations

as true – and given that his detention lasted only three or four days – his



                                       10
detention did not impose a significant hardship sufficient to require due

process protections.

      Even if Coleman alleged a plausible due process violation,

respondeat superior is not a basis for liability under 42 U.S.C. §

1983, Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d

412 (1989), unless the plaintiff shows “that the supervisor encouraged the

specific incident of misconduct or in some other way directly participated in

it.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.1984). Coleman does not

allege any violation by an individual, nor does he allege that Defendants

either encouraged the alleged acts of misconduct or participated in them.

      Coleman is required to allege what rights Defendants violated and

provide the “grounds” of his “entitlement to relief.” League of United Latin

Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). He does not

meet these pleading requirements and fails to properly state a due process

violation against Defendants.

            3. Defendants Did Not Violate Coleman’s 6th Amendment

               Right to Counsel




                                      11
      To the extent that Coleman says Defendants violated his

constitutional rights by denying him an opportunity to defend against the

charges, he fails to state a claim.

      The First Amendment guarantees “the right of people … to petition

the Government for redress of grievance.” U.S. Const. amend. I. However,

Coleman’s claims are purely conclusory. He states only that Defendants

denied him (1) the opportunity to “defend against accusations” and (2)

“attorney contact” during his brief detention. In his responsive pleadings,

Coleman states that he “was totally barred from legal redress.” These

allegations fail to state how Defendants denied Coleman the right to defend

against accusations and the right to counsel. His “bare bones” allegations

are wholly insufficient to plead a violation of the 6th Amendment.

            4. Coleman Fails To State A Claim For Cruel And Unusual

               Punishment Under The 8th Amendment

      Coleman argues he suffered cruel and unusual punishment while

detained, in violation of the Eighth Amendment. Specifically, Coleman

alleges he was not provided a change of clothing, hygiene products, or

bedding. He further alleges he received only a half sandwich each day and

could not contact his family during his detention.


                                      12
      Coleman states that “people need to shower, brush their teeth, sleep

on mattresses, have pillows.” While the Eighth Amendment protects

prisoners from the denial of the basic elements of hygiene, Coleman does

not state a plausible Eighth Amendment violation for denial of hygiene

products because his conditions were temporary and too remote to state a

plausible claim. Parrish v. Johnson, 800 F.2d 600, 609 (6th Cir.1986);

See Lunsford v. Bennett, 17 F.3d 1574, 1580 (7th Cir. 1994) ("[t]he chance

of harm resulting from the temporary failure to provide personal hygiene

items is too remote" to support an Eighth Amendment violation); Adderly v.

Ferrier, 419 Fed.Appx. 135, 139 (3d Cir. 2011) (finding that a prisoner who

was “deprived of clothing, toiletries, legal mail, a pillow, and a mattress, and

was denied access to the law library and showers for seven days,” did not

suffer cruel and unusual punishment in violation of the Eighth Amendment);

Martin v. Tyson, 845 F.2d 1451, 1457 (7th Cir. 1988) (concluding that

a prisoner who was deprived of a pillow and tennis shoes did not suffer

cruel and unusual punishment); Harris v. Fleming, 839 F.2d 1232 (7th Cir.

1988) (inmate locked in a "filthy, roach-infested" cell and denied toilet paper

for five days and soap, a toothbrush, and toothpaste for ten days, did not

state an Eighth Amendment violation; "the conditions were temporary and

affected only one inmate").


                                       13
      Next, Coleman alleges that Defendants violated his Eighth

Amendment rights by not providing him enough food. Coleman alleges

Defendants “should reasonably know 1/2 sandwich(es) a day for a 250 lb

male is insufficient nutrition.” However, this claim is not cognizable. See

Talib v. Gilley, 138 F.3d 211, 214 n.3 (5th Cir. 1998); Cunningham v.

Jones, 667 F.2d 565 (6th Cir. 1982) (no Eighth Amendment violation when

prisoner served only one meal a day for fifteen consecutive days).

Coleman’s complaint, as styled, is not cognizable under the Eighth

Amendment.

      Finally, Coleman asserts that Defendants did not allow him to speak

with anyone during his brief detention. Coleman’s conclusory allegation is

not sufficient to state a claim. Prisoners have no absolute constitutional

right to visitation. Bellamy v. Bradley, 729 F.2d 416, 420 (6th Cir. 1984);

Bazzetta v. McGinnis, 902 F. Supp. 765, 771 (E.D. Mich. 1995) ("The Sixth

Circuit has indicated that prohibiting visitation to prisoners does not violate

the Eighth Amendment."); Jackson v. Coyn, No. 3:17-cv-P61-DJH, 2017

WL 2389400, at *4 (W.D. Ky. June 1, 2017) (plaintiff failed to state a

constitutional violation based on a telephone restriction).

      The Eighth Amendment is concerned with “deprivations of essential

food, medical care, or sanitation” or “other conditions intolerable for prison


                                       14
confinement.” Rhodes v. Chapman, 452 U.S. 337, 348, 101 S.Ct. 2392, 69

L.Ed.2d 59 (1981). Not every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment within

the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 954

(6th Cir.1987).

      The Constitution “does not mandate comfortable prisons.” Rhodes v.

Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981).

Coleman fails to allege plausible Eighth Amendment violations based upon

a lack of hygiene products, visitation, and food.

             5. Defendants Did Not Have a Policy Or Custom Causing

                  Coleman’s Injury

      Even if Coleman had sufficiently alleged deliberate indifference

against Defendants, his claims fail because the Defendants cannot be

liable for individual employees' actions under a theory of respondeat

superior or vicarious liability.

      Coleman alleges that Defendants “acted jointly with the police to

violated [sic] the rights of the plaintiff. The airport failed to supervise,

monitor, train, or discipline it’s [sic] police officers.”




                                          15
      Coleman makes no allegations against any individuals. It is well

settled that a civil rights plaintiff must allege the personal involvement of a

defendant to state a claim under §1983; liability cannot be based upon a

theory of respondeat superior or vicarious liability.

      Moreover, Defendants can only be liable under §1983 when its policy

or custom causes the injury. Monell v. Department of Social Services, 436

U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Starcher v. Corr.

Med. Sys., Inc., 7 Fed.Appx. 459, 465 (6th Cir. 2001) (“liability must also be

premised on some policy that caused a deprivation of [a prisoner's] Eighth

Amendment rights.”). The policy or custom must cause the injury, and a

plaintiff must identify the policy, connect the policy to the governmental

entity, and allege that the particular injury occurred because of the

execution of that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th

Cir.2005); Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.2003).

      The Sixth Circuit stated:

      Section 1983 liability will not be imposed solely upon the basis of
      respondeat superior. There must be a showing that the supervisor
      encouraged the specific incident of misconduct or in some other way
      directly participated in it. At a minimum, a § 1983 plaintiff must show
      that a supervisory official at least implicitly authorized, approved or
      knowingly acquiesced in the unconstitutional conduct of the offending
      subordinate.


                                       16
Taylor v. Mich. Dep't of Corr., 69 F.3d 76, 81 (6th Cir. 1995) (plaintiff must

allege facts showing that the defendant participated, condoned,

encouraged, or knowingly acquiesced in alleged misconduct to establish

liability); accord Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir.

1995); Walton v. City of Southfield, 995 F.2d 1331, 1340 (6th Cir.

1993); Leach v. Shelby County Sheriff, 891 F.2d 1241, 1246 (6th Cir.

1989).

      Coleman does not allege facts that support the allegation that

Defendants maintained a custom and/or policy of failing to supervise, train

and discipline. Rayford v. City of Toledo, No. 86-3260, 1987 WL 36283, at

*1 (6th Cir.1987); see also Bilder v. City of Akron, No. 92-4310, 1993 WL

394595, at *2 (6th Cir. 1993) (affirming dismissal of § 1983 action when

allegation of policy or custom was conclusory, and plaintiff failed to allege

facts tending to support the allegation).

      Coleman’s claims are not supported in his complaint, and his

responsive pleadings are insufficient as well. He says only that Defendants

maintained a policy and custom of failing to supervise because the City of

Detroit was a party in another lawsuit. This, too, fails to address the

elements of a Monell claim.



                                       17
      Because Defendants are not liable under a theory of respondeat

superior, Coleman’s claims are dismissed. The Court need not reach the

issue of governmental immunity.

            6. Coleman Fails To Allege A State Law Claim For

               Premises Liability

      Coleman alleges premises liability. He says Defendants failed to

provide reasonably safe conditions.

      Under Michigan law a plaintiff alleging a claim of negligence must

allege Defendants: 1) owed a duty to the plaintiff, 2) breached that duty, 3)

caused harm, and 4) damaged plaintiff. Brown v. U.S., 583 F.3d 916, 920

(6th Cir.2009); (citing Case v. Consumers Power Co., 463 Mich. 1, 6, 615

N.W.2d 17, 20 (2000). Coleman claims that Defendants “abandoned it’s

[sic] responsibility and duty to provide reasonably safe conditions.” He does

not allege how Defendants breached their duty or that any injury or harm

resulted from the alleged breach. He fails to state a premises liability claim.

      As important as this is, even if Coleman did state a claim, §1983

remedies violations of federal law, not state law. Lugar v. Edmondson Oil

Co., 457 U.S. 922, 924 (1982); Laney v. Farley, 501 F. 3d 567,574 (6th Cir.




                                      18
2007). Coleman’s claims concerning alleged violations of state law must be

dismissed.

  IV.     CONCLUSION

        For the reasons set forth, Defendants’ Motion to Dismiss [ECF 11] is

GRANTED. Coleman’s claims are dismissed WITH PREJUDICE.

        The Court dismisses Coleman’s Motion for Default Judgment [ECF

24], Motion for Default Summary Judgment [ECF 25], Writ of Mandamus

[ECF 31], Motion for Entry of Default Judgment [ECF 32] and Motion for

Sanctions [ECF 37] as MOOT.

        IT IS ORDERED.

                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: November 8, 2019




                                      19
